DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 21 and 22 are objected to because of the following informalities:
Regarding claim 21, a period mark is missing at the end the claim.
Regarding claim 22, at line 4, “reflected.\\”” should be “reflected.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, first, the term “substantially similar” is a relative term which renders the claim indefinite. The term “substantially similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is considered “substantially similar”?
Second, the limitation “the posterior plate has an acoustic impedance between 20 MP a.s.m-1 and 35 MP a.s.m-1, and wherein the piezoelectric wafer has an acoustic impedance between 20 MP a.s.m-1 and 30 MP a.s.m -1” contradicts the limitation “wherein said acoustic impedance of said posterior plate is substantially similar to said acoustic impedance of said piezoelectric wafer”, if the acoustic impedance of the posterior plate is above 30 MP a.s.m-1 (e.g. 34 MP a.s.m-1), how could said acoustic impedance of said posterior plate be substantially similar to said acoustic impedance of said piezoelectric wafer?
Regarding claim 21, the limitation “the posterior plate has an acoustic impedance between 20 MP a.s.m-1 and 35 MP a.s.m-1, and wherein the piezoelectric wafer has an acoustic impedance between 20 MP a.s.m-1 and 30 MP a.s.m -1” contradicts the limitation “wherein, in absolute value, the acoustic impedance of the posterior plate is substantially identical to the acoustic impedance of the piezoelectric wafer”, if the acoustic impedance of the posterior plate is above 30 MP a.s.m-1 (e.g. 34 MP a.s.m-1), 
The remaining claims are rejected due to their dependence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Maginnis et al. (U.S. Publication No. 20070034016) in view of Toda (U.S. Patent No. 6307302) and Toda et al. (U.S. Publication No. 20110050039).
Regarding claim 1, Maginnis teaches an ultrasonic transducer (Abstract) comprising: at least one piezoelectric wafer (Fig.1E, 104 and paragraph 50) having two parallel planar main faces: a front face and a posterior face (As shown in Fig.1E), at least one posterior plate (Fig.1E, 107 and paragraph 51) having two parallel planar main faces: an anterior face and a rear face, the anterior face of said posterior plate extending facing, and in contact with, the posterior face of the piezoelectric wafer (As shown in Fig.1E), the posterior plate has an acoustic impedance between 20 MP a.s.m-1 and 35 MP a.s.m-1 (Paragraph 51, “the material of the backing 107 is a highly attenuating material closely matched in acoustic impedance to the transducer”, also in paragraph 50, lead zirconate-titanate was used for the piezoelectric wafer and lead -1, therefore the backing 107 also has an acoustic impedance of 30 MP a.s.m.-1), and wherein the piezoelectric wafer has an acoustic impedance between 20 MP a.s.m-1 and 30 MP a.s.m -1 (Paragraph 50, lead zirconate-titanate was used for the piezoelectric wafer, and according to paragraph 4 of Toda (039’), lead zirconate-titanate has an acoustic impedance of 30 MP a.s.m.-1), and wherein said acoustic impedance of said posterior plate is substantially similar to said acoustic impedance of said piezoelectric wafer (Paragraph 51, “the material of the backing 107 is a highly attenuating material closely matched in acoustic impedance to the transducer”).
Maginnis is silent about the posterior plate has a thickness between three and seven times the thickness of the piezoelectric wafer. However Maginnis teaches the backing may actually be thicker than the crystal portion of the transducer (Paragraph 51).
Toda (302’) teaches the posterior plate has a thickness between three and seven times the thickness of the piezoelectric wafer (Fig.8A, the posterior plate 510 has a thickness of 0.7mm and the piezoelectric wafer 252 has a thickness of 0.23mm).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the thickness of Maginnis’ backing 107 three to seven times the thickness of Maginnis’ piezoelectric wafer 104 because it would increase accuracy of Maginnis’ sensor.
Regarding claim 2, the combination of Maginnis, Toda (302’) and Toda (039’) teaches all the features of claim 1 as outlined above, Maginnis further teaches wherein 
Regarding claim 3, the combination of Maginnis, Toda (302’) and Toda (039’) teaches all the features of claim 1 as outlined above, Maginnis further teaches wherein the posterior plate has an acoustic impedance between 25 MP a.s.m-1 and 32 MP a.s.m. -1 (Paragraph 51, “the material of the backing 107 is a highly attenuating material closely matched in acoustic impedance to the transducer”, also in paragraph 50, lead zirconate-titanate was used for the piezoelectric wafer and lead zirconate-titanate has an acoustic impedance of 30 MP a.s.m.-1, therefore the backing 107 also has an acoustic impedance of 30 MP a.s.m.-1).
Regarding claim 4, the combination of Maginnis, Toda (302’) and Toda (039’) teaches all the features of claim 1 as outlined above, the combination of Maginnis, Toda (302’) and Toda (039’) is silent about wherein the piezoelectric wafer has an acoustic impedance of substantially 25 MP a.s.m.-1.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the piezoelectric wafer to have an acoustic impedance of substantially 25 MP a.s.m.-1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, the combination of Maginnis, Toda (302’) and Toda (039’) teaches all the features of claim 1 as outlined above, Toda (302’) further teaches wherein the thickness of the piezoelectric wafer is less than 2 mm (Fig.8A, 252).

Regarding claim 6, the combination of Maginnis, Toda (302’) and Toda (039’)  teaches all the features of claim 1 as outlined above, the combination of Maginnis, Toda (302’) and Toda (039’) is silent about wherein the thickness of the posterior plate is between 1.5 mm and 5 mm.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the thickness of the posterior plate is between 1.5 mm and 5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 7, the combination of Maginnis, Toda (302’) and Toda (039’)  teaches all the features of claim 1 as outlined above, Toda (302’)further teaches a front electrode at the front of, and in contact with, the front face of the piezoelectric wafer, said front electrode being electrically connected to the outside of the transducer, a posterior electrode at the rear of, and in contact with, the rear face of the posterior plate, said posterior electrode being electrically connected to the outside of the transducer (As shown in Fig.8A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have two electrodes connected to Maginnis’ piezoelectric wafer because it would provide drive and sense signals to Maginnis’ piezoelectric wafer.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the piezoelectric housing to have a thin middle section, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 9, the combination of Maginnis, Toda (302’) and Toda (039’)   teaches all the features of claim 8 as outlined above, the combination of Maginnis, Toda (302’) and Toda (039’)  is silent about a synthetic resin having a thickness greater than or equal to half the thickness of the piezoelectric wafer is disposed between the piezoelectric wafer and the inner face of the window of the outer shell.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have a synthetic resin having a thickness greater than or equal to half the thickness of the piezoelectric wafer disposed between the piezoelectric wafer and the inner face of the window of the outer shell, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 13, the combination of Maginnis, Toda (302’) and Toda (039’)  teaches all the features of claim 2 as outlined above, Maginnis further teaches wherein the posterior plate has an acoustic impedance between 25 MP a.s.m-1 and 32 MP a.s.m-1 (Paragraph 51, “the material of the backing 107 is a highly attenuating material closely matched in acoustic impedance to the transducer”, also in paragraph 50, lead zirconate-titanate was used for the piezoelectric wafer and lead zirconate-titanate has an acoustic impedance of 30 MP a.s.m.-1, therefore the backing 107 also has an acoustic impedance of 30 MP a.s.m.-1).
Regarding claim 14, the combination of Maginnis, Toda (302’) and Toda (039’) teaches all the features of claim 2 as outlined above, the combination of Maginnis, Toda (302’) and Toda (039’) is silent about wherein the piezoelectric wafer has an acoustic impedance of substantially 25 MP a.s.m. -1.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the piezoelectric wafer to have an acoustic impedance of substantially 25 MP a.s.m. -1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, the combination of Maginnis, Toda (302’) and Toda (039’) teaches all the features of claim 3 as outlined above, the combination of Maginnis, Toda  -1.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the piezoelectric wafer to have an acoustic impedance of substantially 25 MP a.s.m. -1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 16, the combination of Maginnis, Toda (302’) and Toda (039’)  teaches all the features of claim 5 as outlined above, the combination of Maginnis, Toda (302’) and Toda (039’)  is silent about wherein the thickness of the piezoelectric wafer is on the order of 500µm.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the thickness of the piezoelectric wafer is on the order of 500µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 17, the combination of Maginnis, Toda (302’) and Toda (039’)  teaches all the features of claim 2 as outlined above, Toda (302’) further teaches the thickness of the piezoelectric wafer is less than 2 mm (As shown in Fig.8A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the thickness of Maginnis’ piezoelectric wafer 104 to be less than 2 mm because it would reduce the size of Maginnis’ sensor.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the thickness of Maginnis’ piezoelectric wafer 104 to be less than 2 mm because it would reduce the size of Maginnis’ sensor.
Regarding claim 19, the combination of Maginnis, Toda (302’) and Toda (039’)  teaches all the features of claim 4 as outlined above, Toda (302’) further teaches the thickness of the piezoelectric wafer is less than 2 mm (As shown in Fig.8A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the thickness of Maginnis’ piezoelectric wafer 104 to be less than 2 mm because it would reduce the size of Maginnis’ sensor.
Regarding claim 20, the combination of Maginnis, Toda (302’) and Toda (039’) teaches all the features of claim 12 as outlined above, Maginnis further teaches two ultrasonic transducers facing each other (As shown in Fig.1E).
Regarding claim 21, the combination of Maginnis, Toda (302’) and Toda (039’) teaches all the features of claim 1 as outlined above, Maginnis further teaches wherein, in absolute value, the acoustic impedance of the posterior plate is substantially identical to the acoustic impedance of the piezoelectric wafer (Paragraph 51, “the material of the backing 107 is a highly attenuating material closely matched in acoustic impedance to the transducer”).
Regarding claim 22, the combination of Maginnis, Toda (302’) and Toda (039’) teaches all the features of claim 1 as outlined above, Maginnis further teaches wherein 
Regarding claim 23, the combination of Maginnis, Toda (302’) and Toda (039’) teaches all the features of claim 1 as outlined above, Maginnis further teaches wherein the posterior plate is formed from a material selected from the group consisting of metal materials, ceramic materials having metal particles, and thermoplastic or thermosetting polymer materials having metal particles (Paragraph 51).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/           Primary Examiner, Art Unit 2861